Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3-5, 7-11, 13-15, and 17-20 are currently pending.
Claims 1, 3-5, 7-11, 13-15, and 17-20 are rejected.
Claims 1, 7, 11, 17, and 20 are amended.
Claims 2, 6, 12, and 16 are canceled.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 7-11, 13-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
STEP 1:
In the instant case, claims 1, 3-5, 7-10, and 20 are directed toward a method (i.e. a process) and claim 11, 13-15, and 17-19 are directed toward a system (i.e. machine). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
STEP 2A—PRONG 1:
Independent claims 1, 11, and 20 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of a certain method of organizing human activity but for the recitation of generic computer components. 
“A method, comprising: at a workflow server: receiving a request from a physician device utilized by a referring physician, the request directed to performing an imaging procedure; determining at least one normalized need from the request filtered from a set of normalized needs associated with a predetermined data scheme listing the needs of the referring physician in a hierarchical structure based on the specialty of the referring physician, the normalized need corresponding to the referring physician; generating a reading environment including a first area, a second area separate from the first area and information based on the at least one normalized need, the information assisting an image interpreter in interpreting the imaging procedure, wherein the first area in the reading environment is dedicated to the information and the second area in the reading environment is dedicated to showing images captured during the imaging procedure, wherein the information and the images do not overlap, mapping the at least one normalized need to workflow solutions, each workflow solution associated with a set of relevant keywords, wherein the mapping occurs when the set of relevant keywords of the at least one workflow solution is included in the one normalized need and a relevance value for the set of keywords is above a predetermined threshold; and generating an updated reading environment based on the at least one workflow solution wherein the at least one workflow solution is included in the first area of the reading environment”.
The limitations of receiving a request, determining at least one normalized need, generating a reading environment, mapping, and generating an updated reading environment, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of receiving, determining, updating, generating and mapping, which is properly interpreted as a “personal behavior”), e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements”, and will be discussed in further detail below.  
Further, the abstract idea of claim 20 is identical as the abstract idea of claim 1. This limitation, given the broadest reasonable interpretation, also falls under the abstract idea of a certain method of 
Additionally, claim 11 recites: “A workflow server, comprising: a transceiver communicating via a communications network, the transceiver configured to exchange data with a physician device utilized by a referring physician and an image interpreter device utilized by an image interpreter; a memory storing an executable program; and a processor that executes the executable program that causes the processor to perform operations, comprising: receiving a request from a physician device utilized by a referring physician, the request directed to performing an imaging procedure; determining at least one normalized need from the request filtered from a set of normalized needs associated with a predetermined data scheme listing the needs of the referring physician in a hierarchical structure based on the specialty of the referring physician, the normalized need corresponding to the referring physician; generating a reading environment including a first area, a second area separate from the first area and information based on the at least one normalized need, the information assisting an image interpreter in interpreting the imaging procedure, wherein the first area in the reading environment is dedicated to the information and the second area in the reading environment is dedicated to showing images captured during the imaging procedure, wherein the information and the images do not overlap, mapping the at least one normalized need to workflow solutions, each workflow solutions associated with a set of relevant keywords, wherein the mapping occurs when the set of relevant keywords of the at least one workflow solution is included in the one normalized need and a relevance value for the set of keywords is above a predetermined threshold, and generating an updated reading environment based on the at least one workflow solution wherein the at least one workflow solution is included in the first area of the reading environment”.
The limitations of receiving a request, determining at least one normalized need, determining at least one workflow solution, generating a reading environment, mapping, and generating an updated reading environment, given the broadest reasonable interpretation, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite 
Dependent claims 3-5, 7-10, 13-15, and 17-19 include other limitations, as well as specific step of data to be processed, received, and applied, but these only serve to further limit the abstract idea and do not add and additional elements, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 11, and 20. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
STEP 2A—PRONG 2:
Claims 1, 3-5, 7-11, 13-15, and 17-20 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
Amount to mere instructions to apply an exception—for example, the recitation of “workflow server”, “transceiver”, “communications network”, “physician device”, “image interpreter device”, “memory”, “executable program”, and “processor”, which amount to merely invoking a computer as a tool to perform the abstract idea, e.g. see FIG. 1, [006]-[0008], [0015], and [0026], of the present specification, and see further MPEP 2106.05(f); 
Generally linking the abstract idea to a particular technological environment or field of use, for example, “receiving a request from a physician device”, “generating a reading environment”, and “generating an updated reading environment”, which amounts to limiting the abstract idea to the field of technology, see MPEP 2106.05(h); and/or
Merely acquiring information for further analysis by the system and the particular manner of acquisition is not described or shown to be important, for example, “receiving a request”, which amounts to insignificant extra-solution activity in the form of mere data gathering because it merely functions tangentially to the main idea of the invention and serves only to bring in the data necessary for the inventions main analysis, see MPEP 2106.05(g).
Additionally, dependent claims 3-5, 7-10, 13-15, and 17-19include other limitations, but as stated above, the limitations recited by these claims do not include any additional elements beyond those already recited in independent claims 1, 11, and 20, and hence also do not integrate the aforementioned abstract idea into a practical application.
STEP 2B:
The claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea.
Dependent Claims 3-5, 7-10, 13-15, and 17-19include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent Claims 1, 11, and 20, and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above. Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the 
Therefore, whether taken individually or as an ordered combination, Claims 1, 3-5, 7-11, 13-15, and 17-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered. Regarding the 35 U.S.C. 103 Rejection, Examiner finds Applicant’s amendments and arguments persuasive. Therefore the 35 U.S.C. 103 Rejecting is withdrawn.
However, regarding the 35 U.S.C. 101 Rejection, Applicant argues the claims identical to Example #23 of the USPTO’s guidelines and that claims as a whole shows an improvement to the technological field/system. Examiner respectfully disagrees. Claim 1 of Example #23 of the USPTO’s recites dynamically relocating textual information within a window displayed in a graphical user interfaces based upon a detected overlap condition. The present claims of the application do not recite this specific feature as a person is cable of creating, determining, mapping, etc. a first area of a reading environment and a second area where the information and images do not overlap. Therefore the claims still recite an abstract idea. Furthermore, the claims do not reflect an improvement because the claims as a whole merely link the abstract idea using generic computer components. 
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure PTO-892.
	All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office Action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. (See MPEP 706.07(b)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798.  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 331-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686